      Case 2:14-cv-00991-ECM-GMB Document 117 Filed 05/31/19 Page 1 of 8



                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION


LARRY JEROME GRADY,                    )
AIS #143344,                           )
                                       )
        Plaintiff,                     )
                                       )
vs.                                    )
                                       )      CASE NO: 2:14-cv-991-ECM
LEEPOSEY DANIELS,                      )
                                       )
        Defendant.                     )
                                       )


                      DEFENDANT’S JURY VOIR DIRE


Come now the Defendant Leeposey Daniels, by and through the undersigned

counsel, and submit the following requested jury voir dire questions:


                                BASIC/GENERAL

       1.    Are you (or your spouse) a regular viewer of television series or

documentaries about prisons or prisoners or the criminal justice s ystem like

“Orange is the new Black”, “Prison Break”, “OZ”, “Lock-up”, or “Making a

Murderer”?

       2.    Do you (or have you in the past) regularl y listened to podcasts about

the criminal justice system like “Serial”?

       3.    Follow-up: Has this influenced the way you see prison or jail officials

or law enforcement?
    Case 2:14-cv-00991-ECM-GMB Document 117 Filed 05/31/19 Page 2 of 8



         4.   Have you or a famil y member ever received an out-of-court

settlement in a legal case? If so, please explain the circumstances and t ype of

settlement you received?


    ORGANIZATIONAL ACTIVITIES, SOCIAL ACTIVITIES, SOCIAL
                        INTERESTS

         5.   Have you (or a famil y member or close friend) ever been to a

meeting conducted for or by any organizations which promote inmate rights,

prisoner rights, victim’s rights, or civil rights groups that would include

organizations or groups like ACLU, EJ I, Southern Povert y Law Center, SC LC,

NAACP, Black Lives Matter, Free Alabama Movement, Prison Activist Resource

Center, Critical Resistance, or groups like these?

         6.   Have you (or a family member or close friend) ever donated money

or goods or services (including volunteer hours) to any of these organizations

which promote inmate rights, prisoner rights, victim’s rights, or civil rights

groups that would include organizations or groups like ACLU, EJ I, Southern

Povert y Law Center, SCLC, NAACP, Black Lives Matter, Free Alabama

Movement, Prison Activist Resource Center, Critical Resistance, or groups like

these?

         7.   Have you (or your spouse) ever used your social media account (like

Facebook, Twitter, Instagram) to promote or highlight or advocate inmate rights,

prisoner rights, victim’s rights, or civil rights or to promote like ACLU, EJ I,

Southern Povert y Law Center, SCLC, NAACP, Black Lives Matter, Free Alabama

Movement, Prison Activist Resource Center, Critical Resistance, or groups like
    Case 2:14-cv-00991-ECM-GMB Document 117 Filed 05/31/19 Page 3 of 8



these—or to promote or support causes like equal rights, civil rights, or Black

Lives Matter?


       EXPERIENCE WITH (AND ATTITUDES ABOUT) PRISONS, JAILS,
                 INMATES, AND LAW ENFORCEMENT

      8.      Does any member of jury venire have a relative or friend who is

currentl y, or in the past has been, incarcerated in prison or jail? Follow: Who,

when, where, what was charge?

      9.      Has any member of the jury venire ever felt like a law enforcement

officer (whether jailer, correctional officer, a state trooper, a sheriff or deput y

sheriff, a marine police officer, a game warden, an immigration official, ICE

official, INS official) mistreated you or a member of your famil y or a close

friend? Follow-up.

      10.     Has any member of the jury venire or a close famil y member ever

filed a lawsuit against any law enforcement officer or agency regarding the

conduct of a law enforcement officer of any kind? Follow-up.

      11.     Has any member of the jury venire ever filed a complaint or

grievance of letter of complaint (or sent a complaining e-mail or text) to an y

person, group, or agency regarding the conduct of a law enforcement officer or

prison official or jail official of any kind? Follow-up.

      12.     Is there any member of the jury venire that has a fixed opinion as

to how the Alabama Department of Corrections treats convicts now in prison,

whether Alabama Department of Corrections treats them too harshl y or too

lenientl y? If so, please explain.
     Case 2:14-cv-00991-ECM-GMB Document 117 Filed 05/31/19 Page 4 of 8



      13.     Has any member of the jury venire ever visited an inmate in an y

cit y/count y jail, state prison, or federal prison?

      14.     Have you or your spouse ever sent a letter to an inmate or detainee,

or sent money and/or books to an inmate or detainee, or sent an e-mail or text to

an inmate or detainee?

      15.     Have you ever visited a jail or prison (even if not there to visit a

particular convict) for a tour, a “Scared Straight” program, or as part of a

religious or spiritual outreach or church ministry?

      16.     Do you feel that you (a member of your famil y or a close friend)

have ever been mistreated, abused, disrespected, discriminated against, or treated

unfairl y by a law enforcement official---police officer, state trooper, prison

officer, jail officer, game warden, marine police officer?

      17.     Do you, for any reason, believe that local government officials such

as state or count y officials or employees or law enforcement officials are, in

general, corrupt, prejudiced toward any group of individuals, or deal unfairl y

with the public? If so, please explain your feelings.

      18.     Do you have any reason for not trusting or not liking state, count y

or other local government officials, including law enforcement officials? If so,

please state your reason.

      19.     Do you have any reason for believing that the testimony of a private

citizen should be believed before, or carry a greater weight than that of, a law

enforcement officer? If so, please explain why.
    Case 2:14-cv-00991-ECM-GMB Document 117 Filed 05/31/19 Page 5 of 8



      20.    Do you think a person must be responsible for his or her own actions

even if the consequences resulting from the actions are not what the person may

want or think they deserve?


                OCCUPATIONAL CONNECTION WITH LAW
                     ENFORCEMENT/MILITARY

      21.    Have you (or a family member or close friend) ever worked for or

received training in the law enforcement field?

      22.    Have you (or a famil y member or close friend) ever been in the

military (any of the arm y forces) or reserves or National Guard?


               KNOWLEDGE OF PARTIES AND ATTORNEYS

      23.    Larry Grady is the Plaintiff in this case. Are any of you related to,

or acquainted with, even slightl y, Mr. Grady?

      24.    Mr. Grady’s wife is Vanessa Grady who lives in Birmingham,

Alabama. Are any of you related to, or acquainted with, even slightl y, Ms. Grad y?

      25.    Mr. Grady’s children are Shameka Riley, Lanetta Foster both of

whom live in Birmingham, Alabama and Amberia Williams who lives in Opelika.

Are an y of you related to, or acquainted with, even slightl y, these people?

      26.    Have you (a famil y member, or a close friend) ever been emplo yed

b y the State of Alabama in any capacit y?

      27.    Have you (a famil y member, or a close friend) ever been emplo yed

b y the Alabama Department of Corrections—or any law enforcement agency—

federal, state, local—state troopers, sheriff’s department, federal prisons, state

prisons, jails—anywhere?
    Case 2:14-cv-00991-ECM-GMB Document 117 Filed 05/31/19 Page 6 of 8



         28.    Have you (a famil y member, a close friend, or your employer) ever

done work for the State of Alabama on a contractual or independent contractor

basis?

         29.    Do you feel like any aspect of the State of Alabama (in any branch

or department) or anyone ever done you (a famil y member or close friend) wrong

or mistreated you/them (including the Revenue Dept. or Transportation or

Highway Department, or state troopers (ALEA))?


                              DELIBERATION QUESTIONS

         30.    Have any of you formed an opinion about this case as the result of

an y information you have seen or heard about this case – including what you have

heard so far?

         31.    Have any of you reached any preliminary opinions about this case

simpl y because the Plaintiff has sued the Defendants?

         32.    Are you willing to keep a completel y open mind and not make an y

decisions about the case until all of the evidence has been presented by both sides

and the parties have had a chance to argue the case and the Court has instructed

you on the law and then you retire to consider the verdict?

         33.    Since the Plaintiff gets to present his entire case before the

Defendants are allowed to call a single witness, can you wait until both sides

have a chance to present the cases before you begin deciding the outcome?

         34.    If the Judge tells you that you should find for the Plaintiff onl y if

certain things are proven, and those circumstances are not proven in your opinion,
    Case 2:14-cv-00991-ECM-GMB Document 117 Filed 05/31/19 Page 7 of 8



would you be inclined to rule for the Plaintiff anyway because you felt sorry for

him or thought that he had been treated unfairl y?

        35.   Are you able to render a fair and impartial verdict based solel y upon

the evidence and not based on any verdict of s ympathy you may have for the

Plaintiff?

        36.   Does any member of the jury panel know of any reason why you

may be prejudiced for or against the Plaintiff – or – for or against the Defendant

because of the nature of this particular case or otherwise?

        37.   If you believe that the Defendants should not be held liable, would

you be able to maintain this belief even if other jurors felt differentl y?

        38.   Is there anyone here who simpl y does not want to serve as a juror

for an y reason?

        39.   Is there anything else about your experiences or feelings that have

not been raised today that would affect your abilit y to act as a fair juror in this

case?

        40.   If you would have answered “yes” to any of these questions but were

embarrassed to do so in front of the entire courtroom, would you indicate that to

the Court now by raising your hand and the Court will allow you to approach the

bench to discuss this potentiall y sensitive information privately?
    Case 2:14-cv-00991-ECM-GMB Document 117 Filed 05/31/19 Page 8 of 8



                                              Respectfull y submitted,

                                              STEVE MARSHALL
                                              ATTORNEY GENERAL
                                              By:


                                              /s/ Madeline H. Lewis
                                              Madeline H. Lewis
                                              Assistant Attorney General
                                              Counsel for Defendant
                                              Warden Leeposey Daniels, retired

OF COUNSEL:

General Civil Litigation and Administrative Law Division
Office of the Attorney General
State of Alabama
501 Washington Avenue
Montgomery, Alabama 36130-0152
Office: (334) 353-4840
Fax:    (334) 242-2433



                         CERTIFICATE OF SERVICE

      I hereby certify that on May 31, 2019, I electronicall y filed the foregoing

with the Clerk of the Court, using the CM/ECF s ystem, and that I have further

served a copy on the Plaintiff, by placing same in the United States Mail, postage

prepaid, and properly addressed as follows:

            Inmate Larry J erome Grady, pro se
            AIS #143344
            Elmore Correctional Facilit y
            3520 Marion Spillway Road
            Elmore, AL 36025


                                              /s/ Madeline H. Lewis
                                              OF COUNSEL
